Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 26 February 1793
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander


Amsterdam 26 February 1793.
Sir
We had the honor to address You the 25 Ulto. and have now to advise you that owing to the attack made upon this Country by France The circulation of Money has been so checked as to render it excessively nay unparalleled scarce: The natural Consequence is a great depression in the prices of all Stocks and Bonds, to such a Degree indeed that they may be said to be unsaleable. Any fresh Undertakings are utterly impossible in this State of Things and We cannot foresee how long it will last. But we assure You that while it exists, no loans are to be raised here at any rate, even for the United States.
You will therefore please, not calculate upon any Resources here to face the Engagements of the United States falling successively due, before You learn from us a favorable Change of Circumstances: To communicate which, will be a most pleasing task to us.
We are &c.
W. & J. Willink
N. & J. van Staphorst & Hubbard
Alexr. Hamilton Esqr.
